                   Case 19-12378-KBO              Doc 568       Filed 01/15/20         Page 1 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )     Chapter 11
                                                                   )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                         )     Case No. 19-12378 (KBO)
                                                                   )
                                       Debtors.                    )     (Jointly Administered)
                                                                   )
                                                                   )


                                          AFFIDAVIT OF SERVICE

       I, Alain B. Francoeur, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On January 10, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the following documents to be served by the method set forth on the Core/2002
Service List attached hereto as Exhibit A:

            Certification of Counsel regarding Omnibus Hearing Dates [Docket No. 556]

            Order Scheduling Omnibus Hearing Date [Docket No. 560]

            Final Fee Application of Bradley Arant Boult Cummings for Compensation for Services
             Rendered and Reimbursement of Expenses as Tennessee Counsel to the Debtors
             [Docket No. 561]




1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.
Case 19-12378-KBO   Doc 568   Filed 01/15/20   Page 2 of 8
Case 19-12378-KBO   Doc 568   Filed 01/15/20   Page 3 of 8



                      Exhibit A
                                                                  Case 19-12378-KBO                     Doc 568                Filed 01/15/20        Page 4 of 8
                                                                                                                 Exhibit A
                                                                                                           Core/2002 Service List
                                                                                                          Served as set forth below

                     DESCRIPTION                                          NAME                                                 ADDRESS                                      EMAIL               METHOD OF SERVICE
                                                                                                   Attn: jennifer R. Hoover, Kevin M. Capuzzi, and John C.
                                                                                                   Gentile                                                   jhoover@beneschlaw.com
                                                                                                   222 Delaware Avenue, Suite 801                            kcapuzzi@beneschlaw.com
The Official Unsecured Creditors Committee              Benesch, Friedlander, Coplan & Aronoff LLP Wilmington DE 19801                                       jgentile@beneschlaw.com        Email
                                                                                                   Attn: William L. Norton III
                                                                                                   1600 Division Street, Suite 700
Counsel to Debtors                                      Bradley Arant Boult Cummings LLP           Nashville TN 37203                                        bnorton@bradley.com            Email
                                                                                                   Attn: Matthew E. Wilkins
Attorneys for Kenwal Steel Corp. and Nexteer                                                       401 S. Old Woodward Avenue, Suite 400
Automotive Corporation                                  Brooks Wilkins Sharkey & Turco, PLLC       Birmingham MI 48009                                       wilkins@bwst‐law.com           Email
                                                                                                   Attn: Shawn M. Christianson, Esq.
                                                                                                   55 Second Street, 17th Floor
Counsel to Oracle America, Inc.                         Buchalter, A Professional Corporation      San Francisco CA 94105‐3493                               schristianson@buchalter.com    First Class Mail and Email
                                                                                                   Attn: David W. Houston, IV
                                                                                                   222 Second Ave. South, Suite 2000
Counsel to Mercedes‐Benz U.S. International, Inc.       BURR & FORMAN LLP                          Nashville TN 37201                                        dhouston@burr.com              First Class Mail and Email
                                                                                                   Attn: Derek F. Meek
Counsel to Mercedes‐Benz U.S. International, Inc.                                                  420 North 20th Street, Suite 3400
and Mercedes‐Benz AG ("Mercedes")                       BURR & FORMAN LLP                          Birmingham AL 35203                                       dmeek@burr.com                 First Class Mail and Email
                                                                                                   Attn: J. Cory Falgowski
Counsel to Mercedes‐Benz U.S. International, Inc.                                                  1201 N. Market Street, Suite 1407
and Mercedes‐Benz AG ("Mercedes")                       Burr & Forman LLP                          Wilmington DE 19801                                       jfalgowski@burr.com            Email
                                                                                                   Attn: Adam M. Langley
Counsel to Multicraft International                                                                6075 Poplar Avenue, Suite 500
Limited Partnership                                     BUTLER SNOW LLP                            Memphis TN 38119                                          adam.langley@butlersnow.com    First Class Mail and Email
                                                                                                   Attn: Bankruptcy Department
                                                                                                   Carvel State Office Building
                                                                                                   820 N French Street, 6th Floor
Delaware Attorney General                               Delaware Attorney General                  Wilmington DE 19801                                       attorney.general@state.de.us   First Class Mail and Email
                                                                                                   Attn: Zillah Frampton
                                                                                                   820 N. French Street
Delaware Division of Revenue                            Delaware Division of Revenue               Wilmington DE 19801                                       FASNotify@state.de.us          First Class Mail and Email
                                                                                                   Corporations Franchise Tax
                                                                                                   P.O. Box 898
Delaware Secretary of State                             Delaware Secretary of State                Dover DE 19903                                            dosdoc_Ftax@state.de.us        First Class Mail and Email
                                                                                                   Attn: Officer, Managing Agent, or General Agent
                                                                                                   820 Silver Lake Boulevard
                                                                                                   Suite 100
Delaware State Treasury                                 Delaware State Treasury                    Dover DE 19904                                            statetreasurer@state.de.us     First Class Mail and Email
                                                                                                   Attn: Oscar N. Pinkas and Lauren Macksoud
                                                                                                   1221 Avenue of the Americas                               oscar.pinkas@dentons.com
The Official Unsecured Creditors Committee              Dentons US LLP                             New York NY 10020                                         lauren.macksoud@dentons.com    Email




         In re Dura Automotive Systems, LLC, et al. ,
         Case No. 19‐12378 (KBO)                                                                                 Page 1 of 5
                                                                   Case 19-12378-KBO             Doc 568                Filed 01/15/20          Page 5 of 8
                                                                                                          Exhibit A
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below

                     DESCRIPTION                                           NAME                                         ADDRESS                                          EMAIL                 METHOD OF SERVICE
                                                                                             Attn: Sam J. Alberts
                                                                                             1900 K. Street NW
The Official Unsecured Creditors Committee              Dentons US LLP                       Washington DC 20006                                           sam.alberts@dentons.com         Email
                                                                                             Attn: A.J. Webb
                                                                                             3300 Great American Tower
COUNSEL FOR TOYOTA MOTOR ENGINEERING &                                                       301 East Fourth Street
MANUFACTURING NORTH AMERICA, INC.                       FROST BROWN TODD LLC                 Cincinnati OH 45202                                           awebb@fbtlaw.com                Email
                                                                                             Attn: Patricia K. Burgess
                                                                                             7310 Turfway Road
COUNSEL FOR TOYOTA MOTOR ENGINEERING &                                                       Suite 210
MANUFACTURING NORTH AMERICA, INC.                       FROST BROWN TODD LLC                 Florence KY 41042                                             pburgess@fbtlaw.com             Email
                                                                                             Attn: Robert V. Sartin and Benjamin M. Katz
Counsel to Patriarch Partners Agency Services, LLC                                           150 Third Avenue South, Suite 1900                            rsartin@fbtlaw.com
and Ark II CLO 2001‐1 Ltd.                              FROST BROWN TODD LLC                 Nashville TN 37201                                            bkatz@fbtlaw.com                First Class Mail and Email
                                                                                             Attn: Ronald E. Gold, Esq.
                                                                                             301 East Fourth Street
Counsel to Patriarch Partners Agency                                                         Great American Tower, Suite 3300
Services, LLC and Ark II CLO 2001‐1, Ltd.               FROST BROWN TODD LLC                 Cincinnati OH 45202                                           rgold@fbtlaw.com                First Class Mail and Email
                                                                                             Centralized Insolvency Operation
                                                                                             2970 Market Street
                                                                                             Mail Stop 5‐Q30.133
Internal Revenue Service                                Internal Revenue Service             Philadelphia PA 19104‐5016                                                                    First Class Mail
                                                                                             Centralized Insolvency Operation
                                                                                             P.O. Box 7346
Internal Revenue Service                                Internal Revenue Service             Philadelphia PA 19101‐7346                                                                    First Class Mail
                                                                                             801 Broadway
IRS MDP 146                                             IRS MDP 146                          Nashville TN 37203                                                                            First Class Mail
                                                                                             Attn: Richard Kruger
                                                                                             27777 Franklin Road, Suite 2500
Counsel to BMW Group                                    Jaffe Raitt Heuer & Weiss, P.C.      Southfield MI 48034                                           rkruger@jaffelaw.com            First Class Mail and Email
                                                                                             Attn: James H.M. Sprayregen, P.C., Marc Kieselstein, P.C. ,   james.sprayregen@kirkland.com
                                                                                             Ryan Blaine Bennett, P.C., & Gregory F. Pesce                 marc.kieselstein@kirkland.com
                                                                                             300 North LaSalle Street                                      ryan.bennett@kirkland.com
Counsel to Debtors                                      Kirkland & Ellis International LLP   Chicago IL 60654                                              gregory.pesce@kirkland.com      Email
                                                                                             Attn: John Routt
                                                                                             PO Box 932
The Official Unsecured Crediors Committee               Lorentson Mfg. Co. SW., Inc.         Kokomo IN 46903                                               jroutt@lorentson.com            First Class Mail and Email
                                                                                             Attn: Elizabeth K. Sieg
                                                                                             Gateway Plaza
                                                                                             800 East Canal Street
Counsel to Ford Motor Company                           McGuireWoods LLP                     Richmond VA 23219                                             bsieg@mcguirewoods.com          First Class Mail and Email




         In re Dura Automotive Systems, LLC, et al. ,
         Case No. 19‐12378 (KBO)                                                                          Page 2 of 5
                                                                   Case 19-12378-KBO                    Doc 568               Filed 01/15/20        Page 6 of 8
                                                                                                                Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                    DESCRIPTION                                            NAME                                               ADDRESS                                    EMAIL                METHOD OF SERVICE
                                                                                                    Attn: Mark E. Freedlander & Frank J. Guadagnino
                                                                                                    Tower Two‐Sixty
                                                                                                    260 Forbes Avenue, Suite 1800                         mfreedlander@mcguirewoods.com
Counsel to Ford Motor Company                           McGuireWoods LLP                            Pittsburgh PA 15222                                   fguadagnino@mcguirewoods.com    First Class Mail and Email
                                                                                                    Attn: Nicholas A. DuPuis
                                                                                                    Promenade
                                                                                                    1230 Peachtree Street, N.E., Suite 2100
Counsel to Ford Motor Company                           McGuireWoods LLP                            Atlanta GA 30309                                      ndupuis@mcguirewoods.com        First Class Mail and Email
                                                                                                    Attn: Steven A. Ginther
                                                                                                    Bankruptcy Unit
                                                                                                    PO Box 475
Attorney for Department of Revenue                      Missouri Department of Revenue              Jefferson City MO 65105‐0475                                                          First Class Mail
                                                                                                    Attn: James R. Kelley and David G. Thompson,
                                                                                                    1201 Demonbreun Street, Suite 1000                    dthompson@nealharwell.com
Counsel to Bardin Hill Investment Partners              Neal & Harwell, PLC                         Nashville TN 37203                                    jkelley@nealharwell.com         First Class Mail and Email
                                                                                                    Attn: Juliet Sarkessian
                                                                                                    844 King Street, Suite 2207
                                                                                                    Lockbox 35
United States Trustee for the District of Delaware      Office of the United States Trustee         Wilmington DE 19801                                   Juliet.M.Sarkessian@usdoj.gov   First Class Mail and Email
                                                                                                    Attn: Mai Lan G. Rodgers, Lori A. Butler
                                                                                                    Office of the General Counsel                         rodgers.mailan@pbgc.gov
                                                                                                    1200 K Street, N.W.                                   efile@pbgc.gov
Counsel to Pension Benefit Guaranty Corporation         Pension Benefit Guaranty Corporation        Washington DC 20005‐4026                              butler.lori@pbgc.gov            Email
                                                                                                    Attn: General Counsel
                                                                                                    Atlanta Federal Center
                                                                                                    61 Forsyth Street
Environmental Protection Agency                         Region 4 (AL, FL, GA, KY, MS, NC, SC, TN)   Atlanta GA 30303‐3104                                                                 First Class Mail
                                                                                                    Attn: General Counsel
                                                                                                    77 West Jackson Boulevard
Environmental Protection Agency                         Region 5 (IL, IN, MI, MN, OH, WI)           Chicago IL 60604‐3507                                                                 First Class Mail
                                                                                                    Attn: General Counsel
                                                                                                    1445 Ross Avenue
                                                                                                    Suite 1200
Environmental Protection Agency                         Region 6 (AR, LA, NM, OK, TX)               Dallas TX 75202‐2733                                                                  First Class Mail
                                                                                                    Attn: General Counsel
                                                                                                    11201 Renner Blvd.
Environmental Protection Agency                         Region 7 (IA, KS, MO, NE)                   Lenexa KS 66219                                                                       First Class Mail
                                                                                                    Attn: Christopher R. Belmonte, Pamela A. Bosswick
                                                                                                    230 Park Avenue                                       cbelmonte@ssbb.com
Attorneys for Moody’s Investors Service, Inc.           Satterlee Stephens LLP                      New York NY 10169                                     pbosswick@ssbb.com              Email
                                                                                                    Attn: Secretary of the Treasury
                                                                                                    100 F. Street NE
Securities and Exchange Commission ‐ Headquarters Securities & Exchange Commission                  Washington DC 20549                                   secbankruptcy@sec.gov           First Class Mail and Email




         In re Dura Automotive Systems, LLC, et al. ,
         Case No. 19‐12378 (KBO)                                                                                Page 3 of 5
                                                                   Case 19-12378-KBO                      Doc 568               Filed 01/15/20   Page 7 of 8
                                                                                                                  Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below

                    DESCRIPTION                                            NAME                                                 ADDRESS                              EMAIL                METHOD OF SERVICE
                                                                                                      Attn: Bankruptcy Department
Securities and Exchange Commission ‐ Regional           Securities & Exchange Commission ‐ NY         200 Vesey Street, Suite 400                      bankruptcynoticeschr@sec.gov
Office                                                  Office                                        New York NY 10281                                NYROBankruptcy@SEC.GOV         First Class Mail and Email
                                                                                                      Attn: Bankruptcy Department
                                                                                                      One Penn Center
Securities and Exchange Commission ‐ Regional           Securities & Exchange Commission ‐            1617 JFK Boulelvard, Suite 520
Office                                                  Philadelphia Office                           Philadelphia PA 19103                            secbankruptcy@sec.gov          First Class Mail and Email
Counsel to the agent under the Debtors’ prepetition
secured revolving credit agreement and the agent                                                      Attn: Carl T. Tullson
under the Debtors’ proposed debtor‐in‐possession                                                      920 N. King Street
financing facility                                      Skadden, Arps, Slate, Meagher & Flom LLP      Wilmington DE 19801                              ctullson@skadden.com           First Class Mail and Email
Counsel to the agent under the Debtors’ prepetition
secured revolving credit agreement and the agent                                                      Attn: Ron E. Meisler
under the Debtors’ proposed debtor‐in‐possession                                                      155 North Wacker Drive
financing facility                                      Skadden, Arps, Slate, Meagher & Flom LLP      Chicago IL 60606‐1720                            rmeisler@skadden.com           First Class Mail and Email
                                                                                                      Attn: Bankruptcy Dept
                                                                                                      100 West Randolph Street
Attorney State General                                  State of Illinois Attorney General            Chicago IL 60601                                                                First Class Mail
                                                                                                      Attn: Bankruptcy Dept
                                                                                                      G. Mennen Williams Building, 7th Floor
                                                                                                      525 W. Ottawa St., P.O. Box 30212
Attorney State General                                  State of Michigan Attorney General            Lansing MI 48909‐0212                                                           First Class Mail
                                                                                                      Attn: Bankruptcy Dept
                                                                                                      Supreme Court Building
                                                                                                      207 W. High St.
Attorney State General                                  State of Missouri Attorney General            Jefferson City MO 65102                                                         First Class Mail
                                                                                                      Attn: Bankruptcy Dept
                                                                                                      P.O. Box 20207
Attorney State General                                  State of Tennessee Attorney General           Nashville TN 37202‐0207                                                         First Class Mail
                                                                                                      Attn: Bankruptcy Dept
                                                                                                      Capitol Station
                                                                                                      PO Box 12548
Attorney State General                                  State of Texas Attorney General               Austin TX 78711‐2548                                                            First Class Mail
                                                                                                      Attn: Teri Hasenour Gordon
Counsel to ALLSOURCE TRANSPORTATION, LLC dba                                                          P.O. Box 1075
ALLSOURCE LOGISTICS                          Teri Hasenour Gordon B.P.R.                              Columbia TN 38402‐1075                           teri@thgordonlaw.com           First Class Mail and Email
                                                                                                      U.S. Attorney's Office
                                                                                                      Hercules Building
The United States Attorney’s Office for the District    The United States Attorney’s Office for the   1313 N. Market Street
of Delaware                                             District of Delaware                          Wilmington DE 19801                                                             First Class Mail
                                                                                                      c/o TN Attorney General's Office
                                                                                                      Bankruptcy Division
                                                                                                      PO Box 20207
Counsel to TN Dept of Revenue                           TN Dept of Revenue                            Nashville TN 37202‐0207                          AGBankDelaware@ag.tn.gov       Email



         In re Dura Automotive Systems, LLC, et al. ,
         Case No. 19‐12378 (KBO)                                                                                  Page 4 of 5
                                                             Case 19-12378-KBO                    Doc 568                Filed 01/15/20       Page 8 of 8
                                                                                                           Exhibit A
                                                                                                     Core/2002 Service List
                                                                                                    Served as set forth below

                    DESCRIPTION                                      NAME                                               ADDRESS                                         EMAIL                 METHOD OF SERVICE
                                                                                            Office of Reorganization
                                                                                            950 East Paces Ferry Road, N.E.
                                                                                            Suite 900
U.S. Securities and Exchange Commission             U.S. Securities and Exchange Commission Atlanta GA 30326‐1382                                                                         First Class Mail
                                                                                            Attn: John C. Tishler, Katie G. Stenberg, Tyler N. Layne     john.tishler@wallerlaw.com
                                                                                            511 Union Street, Suite 2700                                 katie.stenberg@wallerlaw.com
Attorneys for the Zohar Debtors                     Waller Lansden Dortch & Davis, LLP      Nashville TN 37219                                           tyler.layne@wallerlaw.com        First Class Mail and Email
                                                                                            ATTN: SUSAN M. COOK
                                                                                            715 E. Main Street, Suite 110
Counsel to Lucerne International, Inc.              WARNER NORCROSS & JUDD LLP              Midland MI 48640                                             smcook@wnj.com                   Email
                                                                                            Attn: Mark G. Ledwin, Esq. and Irene M. Costello, Esq.
                                                    WILSON, ELSER, MOSKOWITZ, EDELMAN & 1133 Westchester Avenue                                          mark.ledwin@wilsonelser.com
Counsel to Bombardier Transportation                DICKER LLP                              White Plains NY 10604                                        irene.costello@wilsonelser.com   First Class Mail and Email
                                                                                            Attn: James M. Sullivan
                                                                                            156 West 56th Street
Counsel to Young Technology Inc.                    WINDELS MARX LANE & MITTENDORF, LLP New York NY 10019                                                jsullivan@windelsmarx.com        First Class Mail and Email
                                                                                            Attn: Michael R. Nestor, Robert S. Brady, Joseph M. Barry,
                                                                                            Rodney Square
Counsel to the agent under the Debtors’ prepetition                                         Rodney Square                                                mnestor@ycst.com
secured credit agreement, Attorneys for the Zohar                                           1000 North King Street                                       RBrady@ycst.com
Debtors                                             Young Conaway Stargatt & Taylor, LLP    Wilmington DE 19801                                          JBarry@ycst.com                  First Class Mail and Email




         In re Dura Automotive Systems, LLC, et al. ,
         Case No. 19‐12378 (KBO)                                                                           Page 5 of 5
